Citation Nr: 1236305	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to July 27, 2007, for the assignment of a 70 percent disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Service connection for PTSD was granted in a February 2006 rating decision and a 30 percent disability rating was assigned, effective June 15, 2005.  The Veteran disagreed with the assigned disability rating and perfected his appeal by filing a timely substantive appeal in November 2006.  In a June 2008 rating decision, the RO assigned a temporary total evaluation from May 27, 2008 and increased the disability rating to 70 percent, effective July 1, 2008.  The Veteran withdrew all the pending appeals, including the higher rating claim, in a signed statement dated in August 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD) as to the effective date of the 70 percent disability rating.  In an April 2010 rating decision, the RO granted an earlier effective date of July 27, 2007, for the 70 percent disability rating.  

In October 2009, the Veteran presented sworn testimony during a RO hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

The Veteran did not experience symptoms warranting a 70 percent rating for PTSD earlier than July 27, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 27, 2007, for a 70 percent disability rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in July 2005 complied with VA's duty to notify the Veteran with regards to the earlier effective date issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In a letter dated in June 2008, the Veteran was also notified of the criteria for assigning a disability rating.  The criteria for the assignment of an effective date were described in the statement of the case (SOC) dated April 2010.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board further notes that the Veteran's representative has not alleged that the Veteran has received inadequate VCAA notice.  See Goodwin, supra; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran is obviously aware of what is required of him and of VA.  Because there is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  VA has also provided him the opportunity to give testimony before the Board.  The Veteran has submitted lay statements.  He has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, pertinent VA examinations with respect to the claim on appeal were obtained in July 2005 and January 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

The Veteran maintains that he is entitled to an effective date prior to July 27, 2007, for the assignment of a 70 percent disability rating for his service-connected PTSD.

As indicated above, review of the evidence shows that in February 2006, the Veteran was awarded service connection for PTSD and assigned a 30 percent evaluation, effective from June 15, 2005, the date of claim.  The Veteran disagreed with the rating assigned.  By way of a June 2008 rating decision, the Veteran's disability rating under DC 9411 was increased to 70 percent, effective July 1, 2008.  (A temporary total evaluation was assigned from May 27, 2008 to June 30, 2008.)  Thereafter, the Veteran disagreed with the assignment of July 1, 2008, as the effective date of his 70 percent disability evaluation.  In an April 2010 rating decision, the RO granted an earlier effective date of July 27, 2007 for the assignment of the 70 percent disability rating.  The Veteran has not since expressed his written satisfaction with the assigned effective date.  In essence, the Veteran contends that a 70 percent disability evaluation is warranted from the date of his award of service connection.  See the Veteran's notice of disagreement (NOD) dated April 2009.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).

In the instant case, because the Veteran's appeal stems from his disagreement with the effective date of the assigned 70 percent evaluation, the Board must determine whether the facts support a rating of 70 percent prior to July 27, 2007.

The Board notes that the Veteran's service-connected PTSD is evaluated under DC 9411.  Under this formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 85 during the period under consideration.  These scores are indicative of minimal to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

A review of the record shows that the Veteran was afforded a VA examination in July 2005 at which time, the VA examiner noted the Veteran's increased frustration and tearfulness when he encounters war related information.  The examiner noted that the Veteran "also states that these experiences last only a few moments and do not appear to impair his functioning."  The Veteran reported that he can no longer trust other people and "keeps a distance from others and has difficulty forming close interpersonal relationships."  He indicated that his sleep is erratic; however, he was able to achieve approximately eight hours of sleep.  The Veteran denied other symptoms of emotional distress including concentration problems, hypervigilance, and increased startle response.  He also denied reexperiencing his trauma.  The examiner stated that "[i]n sum, this Veteran states that he is generally emotionally functioning well with the exception of experiencing increased frustration [and] irritability after watching newscasts or other activities related to war."  The examiner further stated that "[o]verall, this patient describes his symptoms as having a minimal to little impact on his day-to-day functioning."  The examiner noted that the Veteran's level of impairment is normal overall.  The Veteran reported that he had been married to his second wife for 23 years and had two adult children and two grandchildren.  He described his relationship with his wife as being very good and stated that he had a solid relationship with his children.  He further described "a fairly active social life."  The examiner noted that the Veteran's affect was calm, appropriate, and mood congruent.  His speech rate, tone, and volume were within normal limits and his speech content was "logical, goal directed, and remarkable for themes of feeling let down by other individuals."  The examiner noted that when discussing his trauma-related experiences, the Veteran spoke in a detached manner.  The examiner assigned a GAF of 85.

The Veteran was afforded a second VA mental health examination in January 2006, after he contended that the prior July 2005 examination had been inadequate because he had underreported his symptoms.  See the VA examination report dated in January 2006.  The January 2006 VA examiner noted that the Veteran had recently started going to the Vet Center for counseling.  The Veteran reported flashbacks as well as other intrusive thoughts and images of Vietnam occurring several times per week.  He described a difficulty remembering certain events, particularly surrounding Vietnam.  The Veteran denied frequent nightmares, but did report a sleep disturbance; specifically, he is able to fall asleep when tired but then wakes up.  He averages 4 to 5 hours of sleep per night.  The Veteran stated that he avoided crowds because crowds caused him to become irritable and anxious.  The Veteran avoided discussing Vietnam and avoided being around other people in the military or other military reminders.  The examiner noted the Veteran's report of emotional numbing and stated that "he has difficulty having feelings for other people and is detached."  The Veteran endorsed irritability and an exaggerated startle response.  The Veteran reported poor concentration.  The examiner noted that the Veteran's current short-term memory was good.  The Veteran stated that he now works around the house and "rarely goes out of his home, except to go to the store."  He does not have hobbies or friends.  He reported that he keeps to himself even at home and described his marriage as "rocky."  Specifically, he reported conflict with his wife "due to irritability and emotional disconnection, but states that they have 'made it work.'"  The Veteran stated that he experiences significant difficulty feeling close to his children and grandchildren and "although he loves them, he has difficulty feeling it himself and expressing it."  The Veteran denied having any friendships or social life.

The January 2006 VA examiner indicated that the Veteran was cooperative for the interview and, although somewhat guarded, appeared more comfortable toward the end of the interview.  The Veteran's thought process was goal-directed and linear.  He reported a previous suicide attempt in 1987; however, the examiner noted that the Veteran did not currently endorse any suicidal ideation.  Homicidal ideation was also not denied by the Veteran.  The examiner stated that there was no evidence of auditory or visual hallucinations.  The Veteran's judgment and insight were described as fair.  The examiner assigned a GAF score of 50.  The examiner explained that the Veteran presented with a much more severe clinical picture today, than he did for his initial July 2005 examination.  The examiner further stated, "[a]ccording to [the Veteran], and this appears sincere, he has a history of minimizing his PTSD and has not discussed it with many people.  It appears that by discussing he experiences an increase in symptoms and this combined with his overall hesitancy in disclosing sensitive information to females led to significant minimization during his first exam."  The examiner continued that in terms of impairment, "it appears that [the Veteran] functioned fairly well during most of his life; however, since being required to leave work due to physical disabilities, his life has become quite restricted."  The examiner concluded, "[i]t appears he has few pleasurable activities and does not spend much time outside of his home.  This is most likely an attempt to deal with increased symptoms."  The examiner assigned a GAF score of 50.

In a letter from the Vet Center dated in July 2006, the Veteran's treatment team stated that the Veteran is undergoing counseling.  He experiences anxiety, sleep disturbance, and some flashbacks.  The Veteran often has intrusive Vietnam memories.  The letter indicated that the Veteran primarily prefers to remain alone and isolated at home.  The Veteran's treatment team indicated that he exhibits "alex[i]thymia, alcohol abuse by history, anger, anhedonia, avoidance, depression, difficulty with trust and intimacy, emotional numbing, isolation, problems with authority, sleep disturbance with nightmares, [and] Vietnam thoughts and memories."

A review of the record shows that the Veteran was admitted to the VA medical center for a two-day PTSD evaluation on July 25, 2007.  As indicated above, the Veteran is currently assigned a 70 percent evaluation from July 27, 2007, the date of the discharge summary which described worsening psychological symptomatology.

Upon review of the above, the Board finds that the pertinent VA treatment records and Vet Center treatment team letter as well as the January 2006 and July 2005 VA examination reports do not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was shown to maintain social relationships with family members in spite of his PTSD symptomatology.  The Board recognizes that the Veteran attempted suicide decades ago; however, there is no evidence that he experienced suicidal and homicidal ideation during the appeal period.  Moreover, there is no evidence that the Veteran demonstrated obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, or inability to establish and maintain effective relationships.  Additionally, there was no indication that his occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board concludes that a 70 percent rating is not warranted under DC 9411 at an earlier date.

The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown from the date of service connection to July 27, 2007 are suggestive of occupational and social impairment that does not rise to the level of a 70 percent rating.  In arriving at this decision, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits with respect the assignment of an earlier effective date for the 70 percent rating.  The preponderance of the evidence is against a finding that the Veteran's PTSD disability picture more nearly approximates the criteria for a 70 percent disability rating before July 27, 2007.  Consequently, the Board finds that an effective date prior to July 27, 2007, for the award of the 70 percent disability rating for the Veteran's service-connected PTSD is not warranted.  


ORDER

Entitlement to the award of a 70 percent rating for PTSD earlier than July 27, 2007, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


